Name: 87/570/EEC: Council Decision of 7 December 1987 amending Decision 81/518/EEC on the restructuring of the system for agricultural surveys in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic analysis;  agricultural structures and production;  Europe
 Date Published: 1987-12-10

 Avis juridique important|31987D057087/570/EEC: Council Decision of 7 December 1987 amending Decision 81/518/EEC on the restructuring of the system for agricultural surveys in Italy Official Journal L 346 , 10/12/1987 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 24 P. 0214 Swedish special edition: Chapter 3 Volume 24 P. 0214 *****COUNCIL DECISION of 7 December 1987 amending Decision 81/518/EEC on the restructuring of the system for agricultural surveys in Italy (87/570/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, in order to be able to achieve the objectives laid down in Council Decision 81/518/EEC (3), the Italian authorities have requested an extension of the measures referred to in Article 3 (1) thereof until 1989; Whereas it is therefore necessary to amend the dates for the submission of the programme and the number of instalments laid down in Article 5 (2), without affecting the Community's total contribution, HAS ADOPTED THIS DECISION: Article 1 Decision 81/518/EEC is hereby amended as follows: 1. In Article 4 (1), '1986' shall be replaced by '1988'. 2. Article 5 (2) shall be replaced by the following: '2. This contribution shall be made available to the Italian Government in eight yearly instalments after submission and approval of the annual programme of implementation referred to in Article 4 and subject to the preceding annual programme having been carried out.' Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 7 December 1987. For the Council The President F. NOER CHRISTENSEN (1) OJ No C 239, 5. 9. 1987, p. 5. (2) OJ No C 305, 16. 11. 1987. (3) OJ No L 195, 18. 7. 1981, p. 48.